Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of references does not teach {wherein the user terminal generates the emergency report message including emergency situation information according to an input of a preset pattern of keypresses that is set for each emergency situation type}, examiner respectfully disagrees. Kalban teaches generates the emergency report message including emergency situation information (Paragraph 57, 113) and type of emergency and the event (Paragraph 27-28, 5).
Lazarski teaches emergency buttons that generate emergency report “emergency type” (Paragraph 58: emergency signal buttons 202 may embody three separate buttons that may be hand-activated. As shown in this embodiment, a first button of the emergency signal buttons 202 may be labeled ‘911’ and may further comprise braille indicating 911 general emergency for visually impaired users and Paragraph 59: The second button of the emergency signal buttons 202 may further comprise braille indicating a medical emergency for the visually impaired. As shown, the third button of the emergency signal buttons 202 may be labeled ‘panic’ and may further comprise braille indicating panic for the visually impaired. The emergency signal buttons 202 may be located on a plane above front plate 222 of self-contained enclosure 220 such that a visually impaired user and a non-visually impaired user may manipulate emergency signal buttons 202 effectively and accurately) and in (Paragraph 13: receives input from an emergency signal button that matches a predefined pattern and claim 4: microcontroller reads input from the emergency signal button and activates the wireless-transmitter-and-receiver unit when the input matches a pre-defined pattern).Applicant in his response in Pg. 3 indicate that the specification 67: the emergency report to be activated when the user inputs a specific pattern using a physical button such as home button, power button and alike, therefore, in Lazarski, pressing any button “Fig. 2, el. 202” will reads on the limitation. Examiner maintains the rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable Kalban (US 20190149661) in view of Lazarski (US 20190114902).
Regarding claim 1, Kalban teaches, an emergency reporting system for the socially disadvantaged (Paragraph 53 and 64: the personal information about the user, Special-needs and mental/physical handicap information may include, but is not limited to: hearing impaired, visually impaired, mentally impaired, loss of limbs, eye sight, special needs child, physically impaired or young child), the emergency reporting system comprising: 
a user terminal (Fig. 1B, el. 116) configured to receive an emergency report input in a preset manner according to environment information set by the socially disadvantaged (Fig. 5-9 and Paragraph 91),
generate an emergency report message, and transmit the emergency report message (Paragraph 29, 57); and 
a server configured to receive the emergency report message and transmit a dispatch notification signal (Paragraph 45, 55, 58).
Kalban does not teach wherein the user terminal generates the emergency report message including emergency situation information according to an input of a preset pattern of keypresses that is set for each emergency situation type.
Lazarski teaches the above (Paragraph 13, 58-59 and see the response to argument).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kalban in view of lazarski in order to improve the system and enhance user call experience.
	Regarding claim 4, Kalban teaches, wherein the user terminal provides an emergency report screen including buttons that are displayed as text according to a user environment set by a hearing-impaired person, and the buttons include an immediate report button and additional report content buttons (Fig. 4-5 and Paragraph 53 and 64).
Regarding claim 5, Kalban teaches, wherein, when a text report button is clicked among the additional report content buttons, the user terminal transmits the emergency report message including a written text message (Fig. 4-5, el. 312).
	 Regarding claim 6, Kalban in view of Lazarski teaches, wherein, when a preset physical button input is input according to a user environment set by a visually-impaired person, the user terminal activates an emergency report function and generates the emergency report message according to the preset pattern input (Kalban Paragraph 54, 29, 57) and (Lazarski: Paragraph 50, 58-59).
Regarding claim 8, Kalban in view of Lazarski teaches, wherein the user terminal performs an automatic call connection with field personnel according to an input of a pattern that is set as a call connection request (Lazarski: Paragraph 50).
Regarding claim 11, see claim 1 rejection.
Regarding claim 14, see claim 4 rejection.
Regarding claim 15, see claim 5 rejection.
Regarding claim 16, see claim 6 rejection.
Regarding claim 17, see claim 7 rejection.
Regarding claim 18, see claim 8 rejection.
Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalban (US 20190149661) in view of Lazarski (US 20190114902) in view of Clark (US 10,943463).
Regarding claim 2, Kalban in view of Lazarski teaches, a smart phone (Kalban: Paragraph 6, 39). 
Kalban in view of Lazarski does not teach wherein the user terminal transmits sound information collected using surrounding sounds thereof to the server.
Clark teaches the above (Col. 5, lines 15-32, Col. 6, lines 18-38 and one or more client devices can capture sound (e.g., audio, speech, noise, etc.), video, and/or one or more images, and perform recognition operations to determine a threat, condition, or need for assistance based on the sound, video and/or one or more images. For example, the one or more client devices can recognize speech in captured audio to determine a potential threat or condition based on the speech detected; perform image or scene recognition based on the video and/or the one or more images to detect an individual (e.g., via facial recognition), detect a gesture and/or movement of the individual to determine a potential threat or aggression, detect conditions surrounding the user (e.g., environmental conditions, activity, movement, etc.), detect an object such as a weapon or a vehicle, detect one or more features in the video and/or one or more images; detect specific characteristics of noise captured by the one or more client devices (e.g., noise levels, type of noise, etc.); and/or perform any other detection operation to determine a potential threat, condition, and/or need for assistance).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kalban with Clark in order to improve the system and enhance the user experience and allow better serving for the user.
Regarding claim 3, Kalban in view of Lazarski in view of Clark teaches, wherein the server analyzes the sound information using artificial intelligence to generate abnormal sign information (e one or more client devices can capture sound (e.g., audio, speech, noise, etc.), video, and/or one or more images, and perform recognition operations to determine a threat, condition, or need for assistance based on the sound, video and/or one or more images. For example, the one or more client devices can recognize speech in captured audio to determine a potential threat or condition based on the speech detected; perform image or scene recognition based on the video and/or the one or more images to detect an individual (e.g., via facial recognition), detect a gesture and/or movement of the individual to determine a potential threat or aggression, detect conditions surrounding the user (e.g., environmental conditions, activity, movement, etc.), detect an object such as a weapon or a vehicle, detect one or more features in the video and/or one or more images; detect specific characteristics of noise captured by the one or more client devices (e.g., noise levels, type of noise, etc.); and/or perform any other detection operation to determine a potential threat, condition, and/or need for assistance).
	Regarding claim 12, see claim 2 rejection.
Regarding claim 13, see claim 3 rejection.
	Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalban (US 20190149661) in view of Lazarski (US 20190114902) in view of Lee (US 20170318446).
Regarding claim 9, Kalban in view of Lazarski teaches, wherein the user terminal provides an emergency report screen including buttons that are displayed as text (Fig. 5).
Kalban does not teach display text translated into a language used according to a user environment set by a foreigner, and the buttons include an immediate report button and additional report content buttons.
	Lee in the same art of endeavor teaches the above (abstract, Paragraph 57-58, 60).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kalban with Lee in order to improve the system and enhance user’s experience.
Regarding claim 10, Kalban in view of Lazarski in view of Lee teaches, wherein, when a call connection request is input among the additional report content buttons, the user terminal requests a call connection from the server and the server connects a call to personnel who have an ability to speak the language used (Lee: Paragraph 57-58, 60).
	Regarding claim 19, see claim 9 rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652